Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered. 
DETAILED ACTION
Claims 1, 2, 5, 6 and 8-11 are pending and have been examined.
The information disclosure statements (IDS) submitted on 02/22/2021 and 04/19/2021 were considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 6 and 8-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bushinsky (US 2010/0077422) in view of Mino (US 6,394,895) in view of Daniels et al. (US 2013/0121538), herein Daniels.
Consider claim 1, Bushinsky clearly teaches a method for live determining of a sports device by means of a system, which has a position monitoring system, a user device and a central server device, to which the position monitoring system and the user device are functionally connected, (Fig. 1) wherein the method has the following steps:

determining a live position of a sports device in a sports arena during a competition by means of a video monitoring system acting as the position monitoring system, wherein the sports device moves in a competition-dependent manner in the sports arena during the competition; (Frame analysis unit 12 detects the location of a ball during a live sporting event, [0062], [0063].)

detecting a user input by means of the user device, wherein the user input indicates an area of the sports arena and comprises user-specified position data for the sports device; (The viewer uses a pointing device or remote control to guess the position of the ball on the field at a future time, [0053], [0054], [0065].) and 

in the central server device, receiving live position data for the sports device from the video monitoring system, which indicate the live position of the sports device in the region of the sports arena; (Frame analysis unit 12 detects the location of a ball during a live sporting event, [0062], [0063], [0069].)

(Figs. 4A and 4B: The viewer uses a pointing device or remote control to guess where the ball will be at a future time, [0053], [0054], [0065], [0079], [0080].)

providing temporal check criterion that specifies a time period in which the sports device is inside or outside the area of the sports arena; (User guesses of the ball moving into a specified location are checked every predetermined time period, [0060].) and 

determining whether the temporal check criterion is fulfilled, wherein the live position data and the user-specified position data are hereby compared. ([0078])

However, Bushinsky does not explicitly teach the central server device the user-specified position data from the user device and determining, by the central server device, whether the temporal check criterion is fulfilled. 

In an analogous art, Mino, which discloses a system for interactive video distribution, clearly teaches the central server device the user-specified position data from the user device and determining, by the central server device, whether the temporal check criterion is fulfilled. (Fig. 3: Host computer 32 receives guesses from user terminals 30 and result information from terminal 36 then compares the guess with the result to determine if the viewer guessed correctly, col. 9 line 64 to col. 10 line 9.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bushinsky by the central server device the user-specified position data from the user device and determining, by the central server device, whether the temporal check criterion is fulfilled, as taught by Mino, for the benefit of reducing the amount of processing being performed by the client devices. 
	
Bushinsky further teaches capturing video content of the sport event ([0045], [0062]).  However, Bushinsky combined with Mino does not explicitly teach the video monitoring system is a system of cameras inside the sports arena.

In an analogous art, Daniels, which discloses a system for video distribution, clearly teaches the video monitoring system is a system of cameras inside the sports arena. (Figs 1A and 1B, [0039], [0060], [0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of 
	
Consider claim 2, Bushinsky combined with Mino clearly teaches the user-specified position data further indicates whether the sports device is to be inside or outside of the area of the sport arena. (Figs. 4A and 4B, [0079], [0080] Bushinsky)

Consider claim 5, Bushinsky combined with Mino clearly teaches the temporal check criterion specifies a check time and the comparison of the live position data and the user-specified position data is executed at the check time. (User guesses are checked every predetermined time period, [0060] Bushinsky.)

Consider claim 6, Bushinsky combined with Mino clearly teaches the temporal check criterion comprises a user-defined check parameter, which is detected in the context of the user input by means of the user device. ([0053], [0054], [0065], [0079], [0080] Bushinsky)

Consider claim 8, Bushinsky combined with Mino clearly teaches the live position data and the position data indicate a 2D position determination for the sports device in the area of the sports arena. (Figs. 4A and 4B, [0053], [0054], [0065], [0079]-[0081] Bushinsky)

Consider claim 9, Bushinsky combined with Mino clearly teaches when detecting the user input, a selection menu for selectable positions of the sports device is output by means of a display device of the user device and a selection of one of the selectable positions by the user is detected. ([0053], [0054], [0065], [0079], [0080] Bushinsky)

Consider claim 10, Bushinsky combined with Mino clearly teaches result check data are provided in the central server device, which indicate a result of the determination of the check criterion. (Fig. 3: Host computer 32 receives guesses from user terminals 30 and result information from terminal 36 then compares the guess with the result to determine if the viewer guessed correctly, col. 9 line 64 to col. 10 line 9 Mino.)

Consider claim 11, Bushinsky clearly teaches a system for live determining of a sports device, (Fig. 1) with:

(Frame analysis unit 12 detects the location of a ball during a live sporting event, [0062], [0063].)

a user device, which is set up for detecting user inputs; (The viewer uses a pointing device or remote control to guess where the ball will be at a future time, [0053], [0054], [0065].) and

a central server device, to which the position monitoring system and the user device are functionally connected; (Fig. 1: Playset cable TV service 17)

wherein the system is set up for executing the following steps: 

determining a live position of the sports device in the sports arena during a competition by means of the position monitoring system, wherein the sports device moves in a competition-dependent manner in the sports arena during the competition; (Frame analysis unit 12 detects the location of a ball during a live sporting event, [0062], [0063].)

detecting a user input by means of the user device, wherein the user input indicates an area of the sports arena and comprises user-specified position data for the sports device; (The viewer uses a pointing device or remote control to guess the position of the ball on the field at a future time, [0053], [0054], [0065].)

and in the central server device, receiving live position data for the sports device from the position monitoring system, which indicate the live position of the sports device in the sports arena; (Frame analysis unit 12 detects the location of a ball during a live sporting event, [0062], [0063].)

receiving the user-specified position data from the user device; (Figs. 4A and 4B: The viewer uses a pointing device or remote control to guess where the ball will be at a future time, [0053], [0054], [0065], [0079], [0080].)

providing temporal check criterion that specifies a time period in which the sports device is inside or outside the of the sports arena; (User guesses of the ball moving into a specified location are checked every predetermined time period, [0060].) and 

([0078])

However, Bushinsky does not explicitly teach the central server device determining whether the temporal check criterion is fulfilled.

In an analogous art, Mino, which discloses a system for interactive video distribution, clearly teaches the central server device determining whether the temporal check criterion is fulfilled. (Fig. 3: Host computer 32 receives guesses from user terminals 30 and result information from terminal 36 then compares the guess with the result to determine if the viewer guessed correctly, col. 9 line 64 to col. 10 line 9.)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bushinsky by the central server device determining whether the temporal check criterion is fulfilled, as taught by Mino, for the benefit of reducing the amount of processing being performed by the client devices.

Bushinsky further teaches capturing video content of the sport event ([0045], [0062]).  However, Bushinsky combined with Mino does not explicitly teach the video monitoring system is a system of cameras inside the sports arena.

In an analogous art, Daniels, which discloses a system for video distribution, clearly teaches the video monitoring system is a system of cameras inside the sports arena. (Figs 1A and 1B, [0039], [0060], [0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bushinsky combined with Mino by the video monitoring system is a system of cameras inside the sports arena, as taught by Daniels, to achieve the predictable result of obtaining video content to be used to determine object position.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425